Citation Nr: 1648394	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  14-19 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for an eye disorder


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army National Guard from March 1950 to December 1950 and from July 1952 to July 1955, to include service in the Republic of Korea.  The Veteran was awarded the Korean Service Medal with 3 bronze stars and the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2014, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on March 1, 2016.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to service connection for a lumbar spine disorder has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1957 RO notification letter, the Veteran's claim for service connection for an eye disorder was denied as the Veteran had failed to report to a VA examination.  The RO notification letter was not appealed and no new and material evidence was submitted within a year of the RO notification letter.

2.  The evidence received since the June 1957 RO notification letter includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an eye disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1957 RO notification letter denying service connection for an eye disorder is final.  38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008.

2.  New and material evidence has been received since the June 1957 RO notification letter that is sufficient to reopen the Veteran's claim of entitlement to service connection for an eye disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for an eye disorder was denied by a June 1957 RO notification letter.  The Veteran did not appeal the June 1957 RO notification letter, nor did he submit any new and material evidence within a year of the June 1957 RO notification letter.  See 38 C.F.R. §3.156(b).  The June 1957 RO notification letter that denied his claim thereby became final.

At the time of the June 1957 RO notification letter, the record consisted of the Veteran's military records.

Evidence received since the June 1957 RO notification letter includes the Veteran's service treatment records (STRs), VA treatment records, and the Veteran's lay statements on etiology.  As such, this information is considered to be both new and material, and is thus considered sufficient to reach the low threshold to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for hypertension is reopened.  To this extent only, the appeal is allowed.


REMAND

Regarding the Veteran's service connection claim for an eye disorder, the Veteran's STRs show that he had 20/20 vision in both eyes at his December 1950 separation examination.  In addition, he had 20/20 vision in both eyes at his July 1952 reenlistment examination.  In July 1954, he injured his left eye and complained of blurry vision.  At his July 1955 separation examination, he had 20/30 vision in both eyes.

In January 2013, the Veteran was afforded a VA examination for his eye disorder.  However, the examiner did not review the Veteran's claims file nor did he offer an opinion on the etiology of the Veteran's eye disorder. 

In light of the above, the Board finds that the Veteran should be afforded a new VA examination to obtain an opinion on the significance, if any, of the decrease in the Veteran's visual acuity between his July 1952 reenlistment examination and his July 1955 separation examination, the eye injury he sustained in July 1954, and the etiology of any current eye disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination with an ophthalmologist.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current eye disorder either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

In so doing, the examiner should specifically comment on the clinical significance, if any, of the decrease in the Veteran's visual acuity during his active service and whether the decrease in visual acuity is related to any current eye disorder.  The examiner should also discuss the relevance, if any, of the Veteran's July 1954 eye injury.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


